TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00487-CR




William Garland Curtis, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT OF MILLS COUNTY
NO. 04-06-6058, HONORABLE STEPHEN ELLIS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
William Garland Curtis seeks to appeal from a judgment of conviction for possession
of marihuana.  Sentence was suspended on April 20, 2005.  Notice of appeal was filed on August
4, 2005, and Curtis has filed a motion for extension of time.  Tex. R. App. P. 26.3.
The deadline for filing a motion for new trial was May 20, 2005.  Tex. R. App. P.
21.4(a).  Curtis’s motion for new trial was filed May 23, 2005.  Because the motion was not timely,
it did not extend the time for perfecting appeal.  See Tex. R. App. P. 26.2(b).  Under the
circumstances, the motion for extension of time comes too late and we lack jurisdiction to dispose
of the purported appeal in any manner other than by dismissing it for want of jurisdiction.  Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.
Crim. App. 1996).
The motion for extension of time for filing notice of appeal is overruled and the
appeal is dismissed.
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   August 26, 2005
Do Not Publish